Order entered October 9, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00713-CR

                           DUKE FATHOL MCGEE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law
                                 Rockwall County, Texas
                            Trial Court Cause No. CR18-1720

                                          ORDER
       We REINSTATE this appeal.

       We abated for a hearing to determine why appellant’s brief has not been filed. On

October 7, 2019, a supplemental clerk’s record was filed containing the trial court’s findings.

We ADOPT the trial court’s October 4, 2019 findings that (1) appellant wishes to prosecute this

appeal; and (2) appellant is indigent and is entitled to appointed counsel.    The trial court

appointed Heath Grob as counsel. We DIRECT the Clerk to list Heath Grob as appointed

counsel for appellant. All future correspondence should be sent to Heath Grob, Principal Law

Firm, 106 North 2nd Street, Rockwall, TX 75087.

       We ORDER appellant’s brief filed by November 15, 2019.
       We DIRECT the Clerk to send copies of this order to the Honorable Brian Williams,

Presiding Judge, County Court at Law; to Heath Grob; and to the Rockwall County District

Attorney’s Office.




                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE